Patchett, J. This claim arises out of an accident that occurred on August 5, 1977. The accident occurred at a T-intersection in McHenry County, Illinois. Route 173, a State highway, runs east and west, and is a two-lane road. White Oaks Road runs north and south, intersects with Route 173, and terminates at that point. White Oaks Road runs north from the T-intersection. The deceased, Myrl S. Sinderson, was proceeding south on White Oaks Road and stopped at the aforesaid intersection. A State highway maintenance truck was parked on the northeast corner of said T-intersection, apparently within a few feet from the intersection. After Mr. Sinderson stopped he pulled slowly out into traffic, attempting to make a left turn onto Route 173. As he did so, he was struck by a semitractor trailer truck driven by Robert Winemiller. At the hearing on this case before Commissioner Whipple, an eyewitness, Robert Cline, testified. In addition, the deposition of Robert Winemiller, the driver of the semi tractor trailer truck, was entered into evidence. In addition, Myrtle Enzenbacher testified at the hearing. Her testimony was as to the safe driving record of Mr. Sinderson, his good health before the accident, and the pain and suffering as a result of the accident. The Respondent stipulated that as a result of the injuries Mr. Sinderson died, and further stipulated to the total medical, hospital and funeral bills in the aggregate of $45,253.54. The facts are basically undisputed in this case. The question is whether or not the parking of the maintenance vehicle on the northeast corner of the T-intersection, close to the intersection, was the proximate cause of the accident. The secondary issue is whether or not Mr. Sinderson was guilty of any comparative negligence. We are of the opinion that the truck was parked in a negligent manner, thereby blocking the view at the intersection. However, we are further of the opinion that Mr. Sinderson was guilty of comparative negligence in that he failed to observe the truck driven by Mr. Winemiller. He pulled into the intersection even though it was blocked by the State vehicle. We find that had Mr. Sinderson not been guilty of any contributory or comparative negligence, then Mrs. Enzenbacher would have been entitled to an award of $100,000.00, the statutory maximum. The award would have been based upon the medical, hospital and funeral bills, in addition to an award for the pain and suffering of Mr. Sinderson in the year following the accident. However, we feel that the total award would not have been in excess of $100,000.00, and should be reduced by a factor of 50% to reflect the negligence of Mr. Sinderson. Therefore, we award Myrtle Enzenbacher, administrator of the estate of Myrl S. Sinderson, an award in the amount of $50,000.00.